Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


                                      REASONS FOR ALLOWANCE



The following is an examiner's statement of reasons for allowance: The present invention pertains to varying embodiments for a correlation value calculation device for selecting a pixel of interest within an image and a plurality of reference pixels within the image or other image and calculating correlation values between a base block including the pixel of interest at a prescribed position and a plurality of reference blocks including each reference pixel at the prescribed position and having the same block size as the base block, the correlation value calculation device. The closest prior art, Oura (USPN       6,128,416), shows a similar system, in which, a block size determination circuit configured to select one block size for the base block and the reference block from a plurality of types of block sizes and determine the selected block size; first intermediate correlation value calculation circuits configured to calculate correlation values between the base block and the reference blocks including first reference pixels at the prescribed position in the plurality of types of block sizes, the first reference pixels being some of the reference pixels (Please note, Abstract of the invention. As indicated a reference block setting circuit for setting a search area having a stored arbitrary size in an overlap region of composed image data which has been picked up, for setting a first reference block at a suitable position in the area, depending on determination as to correlation performed by an optimal average density calculation circuit, for extracting a reference point, for extending a search line from the reference point toward a lower portion, for setting a second reference block at a position on the search line, which has correlation, for extracting a reference point, and for obtaining reference points, a displacement amount detection circuit for obtaining displacement amounts R and S from the reference points, an interpolation circuit for interpolating images, and a composing circuit for performing image composing). However, Oura fails to address: “for second intermediate correlation value calculation circuits configured to calculate correlation values between the base block and the reference blocks including second reference pixels at the prescribed position in at least some block sizes among the plurality of types of block sizes, the second reference pixels being the remaining reference pixels; and a correlation value interpolation circuit configured to obtain interpolation target correlation values for other block sizes that are not calculated by the second intermediate correlation value calculation units circuits according to an interpolation by using correlation values for the other block sizes calculated by the first intermediate correlation value calculation circuits and output the interpolation target correlation values as calculation results of the second intermediate correlation value calculation units circuits when the selected block sizes are the other block sizes”. These distinct features have been added to the sole independent claim and renders it allowable.
       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ALAVI whose telephone number is (571)272-7386. The examiner can normally be reached on M-F from 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 








For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


















/AMIR ALAVI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Saturday, December 18, 2021